19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William H. CASE;  Frances Dulle, doing business as MissouriBoulevard Investment Company; Donald O. Schnieders;  CarolynH. Case;  Donald R. Mueller; Ruth Ann Schnieders;  Mary SueMueller, Appellants,v.RPM, Inc., Appellee.
No. 93-2815.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 12, 1994.Filed:  February 18, 1994.

Before BOWMAN, Circuit Judge, BRIGHT, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
PER CURIAM.


1
This appeal is from an order of the District Court1 granting RPM, Inc., judgment as a matter of law on appellants' claim of tortious interference with contract, and from an order granting RPM's motion for summary judgment on appellants' claims of breach of warranty, fraud, and civil conspiracy.


2
We have carefully reviewed the record in this case and have considered the arguments on appeal.  We find no error of law in the District Court's decisions.  Because an opinion would lack precedential value in this fact-specific case, we affirm the judgment of the District Court without further opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri